Name: Council Regulation (EEC) No 2456/92 of 13 July 1992 fixing the import quotas to be opened by Member States in respect of State-trading countries in 1992 and amending Regulation (EEC) No 3420/83
 Type: Regulation
 Subject Matter: trade policy;  international trade
 Date Published: nan

 31 . 8 . 92 Official Journal of the European Communities No L 252/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2456/92 of 13 July 1992 fixing die import quotas to be opened by Member States in respect of State-trading countries in 1992 and amending Regulation (EEC) No 3420/83 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the specific quantitative restrictions in respect of certain central and eastern European countries have been abolished in all Member States whilst the non ­ specific quantitative restrictions in respect of the same countries have been suspended for 1992 in all Member States apart from Spain and Portugal; Whereas, from 1 January 1993, the continuation of import quotas to be opened solely at national level will be incompatible with the working of the single market to be put into operation on that date; whereas consequently the present arrangements will have to be replaced by a Community mechanism covering any restrictions remaining on 31 December 1992; whereas, pending the adoption of the new mechanism, there should be a derogation, for 1993, from Article 3 (2) of Regulation (EEC) No 3420/83, which stipulates auto ­ matic extension of the previous year's import quotas; Whereas access is needed, at least once a year, to all the statistical data concerning import authorizations granted and utilization by the Member States of each of the quotas opened by this Regulation, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for prod ­ ucts originating in State-trading countries, not liber ­ alized at Community level (*) requires the Council to lay down the import quotas to be opened by the Member States in respect of the various State-trading countries for the products listed in Annex III to that Regulation; Whereas certain adjustments should be made to the import quotas established for 1991 in respect of State ­ trading countries in order to adapt them to the fore ­ seeable economic situation in 1992; Whereas, with regard to the quotas for imports under outward processing arrangements of the textile prod ­ ucts falling within categories 4 to 8, a certain degree of flexibility should be maintained in the administra ­ tion of these quotas by the Member States concerned by means of provision for automatic transfer of quan ­ tities from one category to another; whereas, to this end, the equivalences between categories provided for in Annex I to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third coun ­ tries (2) should be applied; HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall open for 1992, in respect of State-trading countries, the import quotas set out in the Annexes. 2. Imports authorized between 1 January 1992 and the date of adoption of this Regulation shall be deducted from the corresponding quotas. (*) OJ No L 346, 8. 12. 1983, p. 6. Regulation as last amen ­ ded by Regulation (EEC) No 3859/91 (OJ No L362, 31 . 12. 1991 , p. 83). (2) OJ No L387, 31.12. 1986, p. 42. Regulation as last amended by Regulation (EEC) No 369/92 (OJ No L45, 20. 2. 1992, p. 1 ). No L 252/2 Official Journal of the European Communities 31 . 8 . 92 Article 3 Unless otherwise indicated, the import quotas for the United Kingdom for textile categories 1 to 114 shall apply only to products defined in Article 12 of the Arrangement regarding International Trade in Textiles. Article 4 Member States shall send to the Commission, at its request and at least once a year, a final statement of the import authorizations granted and imports actually charged against each of the quotas opened under this Regulation, their percentage utilization and any unused quantities at the end of the year. Article 2 1 . In utilizing the quotas for imports of textile products of categories 4 to 8 under outward proces ­ sing arrangements, Member States may each year transfer quantities from one or more categories to one or more other categories for the same non-member country of up to 20 % overall of each arrival quota. Where the quantity resulting from the application of this rate is less than 100 000 pieces, such a quantity may be transferred for each arrival quota as long as equivalent quantities remain in the quota or quotas of origin. 2 . The table of equivalence between categories set out in Annex I to Regulation (EEC) No 4136/86 shall , be applicable to the transfers referred to in para ­ graph 1 . 3 . The Committee referred to in Article 12 of Regu ­ lation (EEC) No 3420/83 shall hold consultations three times a year on the utilization of the quotas for imports of textiles under outward processing arrange ­ ments. The Member States concerned shall take this opportu ­ nity to provide the Committee with statistical data on the authorizations granted and imports effected under the quotas referred to in this Article. These statistics shall be broken down by category and country of origin . Article 5 The provisions of Article 3 (2) of Regulation (EEC) No 3420/83, stipulating automatic extension of the previous year's quotas, shall not be applicable for 1993 . Article 6 This Regulation shall apply from 1 January 1992. This Regulation shall be binding m its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President J. GUMMER 31 . 8 . 92 Official Journal of the European Communities No L 252/3 CONTENTS Annex I : Annex II : Annex III : Annex IV : Annex V : Annex VI : Annex VII : Annex VIII : Annex IX : Annex X : Annex XI : Page 5 7 9 11 13 15 18 22 44 53 68 Quotas to be opened by Member States for imports from Albania for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Bulgaria for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Hungary for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Poland for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Romania for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from the Czech and Slovak Federal Republic for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from the following Stateis : Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kirghizs ­ tan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan and Ukraine for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from the People's Republic of China for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from North Korea for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Vietnam for the period 1 January to 31 December 1992 Quotas to be opened by Member States for imports from Mongolia for the period 1 January to 31 December 1992 class="page"> 31 . 8 . 92 Official Journal of the European Communities No L 252/5 ANNEX I Quotas to be opened by Member States for imports from ALBANIA for the period 1 January to 31 December 1992 NB : Hie combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) BENELUX For tactile products, see section (d) of this Annex (b) GERMANY For textile products, see section (d) of this Annex (c) PORTUGAL 1 ex 8703 15 unitsMotor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type No L 252/6 Official Journal of the European Communities 31 . 8 . 92 Annex I ALBANIA (d) TEXTILE PRODUCTS Category Member States Units Quantity 1 2 3 4 Outward processing traffic 4 D 1 000 pieces 38 5 D 1 000 pieces 34 6 BNL 1 000 pieces 80 D 1 000 pieces 37 7 BNL 1 000 pieces 10 D 1 000 pieces 1 048 8 D 1 000 pieces 530 12 D tonnes 1 161 (i ) 14 BNL 1 000 pieces 91(2) 15 BNL 1 000 pieces 611 0 18 BNL 1 000 pieces 10 24 BNL 1 000 pieces 228 (&lt;) ( ») Including categories 13 , 14, 15, 16, 17, 18, 24, 26, 27, 28, 29, 31 , 69, 70, 73, 74, 75, 76, 77 , 78 and 83. (2) Including categories 16, 17, 76 and 78. (3) Including categories 21 , 27 and 29. ( «) Including categories 26, 28, 67, 68, 72, 73, 74, 75 and 83 . No L 252/731 . 8 . 92 Official Journal of the European Communities ANNEX II Quotas to be opened by Member States for imports from BULGARIA for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) SPAIN 1 6911 6912 Tableware and household or toilet articles, of porcelain and other ceramic materials 270,3 2 7202 19 00 720221 10 7202 3000 Ferro-alloys 700 tonnes 3 8482 Bearings 193,07 (b) PORTUGAL I ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other than ceramic or glass ( ») 3 110 units 2 ex 8533 ex 8534 ex 8536 50 ex 8536 61 ex 8536 69 ex 8536 90 80 ex 853690 80 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other apparatus, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break swit ­ ches, isolating switches, circuit-breakers, contactors and cut-outs (') 149 299 units No L 252/8 Official Journal of the European Communities 31 . 8 . 92 Annex II BULGARIA 1 2 3 4 5 3 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type IS units (&gt;) Parts (a) and (c) of Annex XXX to the Act of Accession. 31 . 8 . 92 Official Journal of the European Communities No L 252/9 ANNEX III Quotas to be opened by Member States for imports from HUNGARY for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. The import quotas listed below shall apply only until the date of entry into force of the Interim Agreement on trade and trade-related measures between the European Economic Community and Hungary (see Council Regulation (EEC) No 517/92, OJ No L 56, 29. 2. 1992, p. 1 ). No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) SPAIN 1 4011 1000 ex 4011 20 00 ex 4011 4000 ex 40119100 ex 401199 00 Tyres of more than 2 kg and up to 15 kg Tyres of more than 15 kg 27 500 units 9 350 units 2 ex 8452 10 11 ex 8452 1019 Sewing machines, etc. 6 units 3 8482 Bearings 388,25 4 8528 10 71 8528 10 73 8528 10 75 8528 10 78 Colour televisions 2 units 5 8540 (except 854089 90) 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 854160 00 8541 90 00 8542 Electronic lamps, tubes and valves, etc. 213,30 31 . 8 . 92No L 252/ 10 Official Journal of the European Communities Annex III HUNGARY 1 2 3 4 5 (b) PORTUGAL 1 ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other than ceramic or glass C1) (2) 6 013 units 2 ex 8536 20 10 ex 8536 20 90 ex 8536 50 Automatic make-and-break switches and circuit-breakers not exceeding 3 kg by weight (! )(2) 2 074 units 3 ex 8536 10 Cut-outs (fuses) 0 ) (2) 3 110 units 4 ex 8533 21 00 ex 8533 29 00 ex 8536 61 ex 8536 69 ex 8536 90 Resistors not exceeding 2 kg per unit, of ceramic or glass Other apparatus not exceeding 2 kg per unit, of ceramic or glass 0 ) (2) 3 1 10 units 5 ex 8533 ex 8534 ex 8536 50 ex 8536 61 ex 8536 69 ex 8536 90 80 ex 8536 90 80 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, or materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other apparatus, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break switches, circuit-breakers, contactors and cut-outs (*) (2) 149 299 units 6 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 15 units (') Parts (a) and (c) of Annex XXX to the Act of Accession . (2) This quota falls within the scope of Council Regulation (EEC) No 288/82, in accordance with Council Regulation (EEC) No 517/92. No L 252/1131 . 8. 92 Official Journal of the European Communities ANNEX IV Quotas to be opeaed by Member States for imports from POLAND for the period I January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. The import quotas listed below shall apply only until the date of entry into force of the Interim Agreement on trade and trade-related measures between the European Economic Community and Poland (see Council Regulation (EEC) No 517/92, OJ No L 56, 29. 2. 1992, p. 1 ). No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) SPAIN 1 4011 1000 ex 40112000 ex 40114000 ex 40119100 ex 40119900 Tyres of more than 2 kg and up to 15 kg Tyres of more than 15 kg 27 500 units 9 350 units 2 6911 6912 Porcelain or other ceramic tableware kitchenware, other household articles or toilet articles 849,52 3 8215 1030 8215 1080 8215 20 10 8215 2090 ex 8215 91 00 ex 8215 9910 ex 82159990 Cutlery 3,72 tonnes 4 ex 8452 1011 ex 8452 10 19 Sewing machines, etc. 6 units 5 8482 Bearings 938,61 6 85401130 85401150 854011 80 Cathode-ray tubes for colour televisions with a screen size exceeding 42 cm 1 109,27 7 8545 1990 85459090 Articles and objects of carbon or graphite i 682,63 8 8703 Motor cars and other motor vehicles 660 units No L 252/12 Official Journal of the European Communities 31 . 8 . 92 Annex IV POLAND - 1 2 3 4 5 (b) PORTUGAL 1 ex 8536 SO Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other man ceramic or glass (') (2) 14 930 units 2 ex 8536 20 10 ex 85362090 ex 8536 50 Automatic make-and-break switches and circuit-breakers not exceeding 3 kg by weight (')(2) 3 1 10 units 3 ex 8536 10 Cut-outs (fuses) (!) (2) 3 1 10 units 4 ex 8533 21 00 ex 8533 29 00 ex 853661 ex 8536 69 ex 8536 90 Resistors not exceeding 2 kg per unit, of ceramic or glass Other apparatus not exceeding 2 kg per unit, of ceramic or glass ( «) (*) 3 1 10 units 5 ex 8533 ex 8534 ex 8536 50 ex 8536 61 ex 8536 69 ex 853690 80 ex 853690 80 Resistors, fixed or variable (including potentiomenters), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cabin other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other apparatus, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break swit ­ ches, isolating switches, circuit-breakers, contactors and cut ­ outs (*) (2) 334 471 units 6 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 15 units (&gt;) Parts (a) and (c) of Annex XXX to the Act of Accession. (2) This quota falls within the scope of Council Regulation (EEC) No 288/82, in accordance with Council Regulation (EEC) No 517/92. Official Journal of the European Communities No L 252/1331 . 8 . 92 ANNEX V Quotas to be opened by Member States for imports from ROMANIA for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) SPAIN 1 ex 84521011 ex 8452 10 19 Sewing machines, etc. 4 units 2 8482 Bearings 270,3 3 8528 2020 8528 2071 8528 20 73 8528 20 79 ex 8528 2091 ex 8528 2099 Black and white television receivers 1 000 units 4 8703 Motor cars and other vehicles 400 units (b) PORTUGAL 1 6401 6402 Footwear with outer soles and uppers of rubber or of plastics 3 300 pairs 2 ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other than ceramic or glass (!) 44 790 units 3 ex 85362010 ex 853620 90 ex 8536 50 Automatic make-and-break switches and circuit-breakers not exceeding 3 kg by weight (! ) 6 013 units 4 ex 8536 10 Cut-outs (fuses) (!) 6 013 units No L 252/14 Official Journal of the European Communities 31 . 8 . 92 Annex V ROMANIA 1 2 3 4 5 5 ex 8533 21 00 ex 8533 29 00 ex 8536 61 ex 853669 ex 853690 Resistors of ceramic material or glass, not exceeding 2 kg per unit in weight Other articles of ceramic material or of glass not exceeding 2 kg per unit in weight C1) 9 124 units 6 ex 8533 ex 8534 ex 8536 50 ex 853661 ex 8536 69 ex 8536 90 80 ex 8536 90 80 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other articles of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break switches, isolating switches, circuit-breakers, contactors and cut-outs (') 1 194 394 units 7 8546 10 00 8546 20 Electrical insulators of glass Electrical insulators of ceramics 0,55 tonne 8 ex 8703 Motors cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 347 units (i ) Parts (a) and (c) of Annex XXX to the Act of Accession. 31 . 8 . 92 Official Journal of the European Communities No L 252/1 5 ANNEX VI Quotas to be opened by Member States for imports from the CZECH aid SLOVAK FEDERAL REPUBLIC for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. The import quotas listed below shall apply only until the date of entry into force of the Intenm Agreement on trade and trade-related measures between the European Economic Community and the Czech and Slovak Federal Republic (see Council Regulation (EEC) No 517/92, OJ No L 56, 29. 2. 1992, p. 1 ). No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) SPAIN 1 4011 1000 ex 4011 2000 ex 40114000 ex 40119100 ex 40119900 Tyres of more than 2 kg and up to 15 kg Tyres of more than 15 kg 33 000 units 1 1 000 units 2 6401 6402 Footwear of rubber or artificial plastic material 586,00 3 6911 6912 Tableware and household or toilet articles of porcelain and other ceramic materials 682,63 4 8407 8408 8409 Spark-ignition or internal combustion piston engines 153,59 5 ex 8452 10 11 ex 8452 10 19 Sewing machines, etc. 8 units 6 8482 Bearings 2 645,19 7 8540 (except 85408990) 8541 10 10 8541 1091 8541 1099 8541 21 10 ' 8541 21 90 8541 29 10 8541 29 90 8541 30 10 85413090 Electronic lamps, tubes and valves, etc. 255,99 No L 252/ 16 Official Journal of the European Communities 31 . 8 . 92 Annex VI CZECH and SLOVAK FEDERAL REPUBLIC 1 2 3 4 5 7 (cont'd) 8541 40 10 8541 50 10 8541 5090 85416000 85419000 8542 8 8703 Motor cars and other motor vehicles 1 650 units (b) PORTUGAL 1 ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other than ceramic or glass (') (2) 14 930 units 2 ex 8536 20 10 ex 8536 20 90 ex 8536 50 Automatic make-and-break switches and circuit-breakers not exceeding 3 kg by weight OH2) 3 110 units 3 ex 8536 10 Cut-outs (fuses) 0 (2) 3 1 10 units 4 ex 8533 21 00 ex 8533 29 00 ex 8536 61 ex 853669 ex 8536 90 Resistors of ceramic material or glass, not exceeding 2 kg per unit in weight Other articles of ceramic material or of glass not exceeding 2 kg per unit in weight (') (2) 3 110 units 5 ex 8533 ex 8534 ex 8536 50 ex 8536 61 ex 8536 69 ex 85369080 ex 8536 90 80 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other articles of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break switches, isolating switches, circuit-breakers, contactors and cut-outs ( ¢) (2) 447 898 units 31 . 8 . 92 Official Journal of the European Communities No L 252/17 Annex VI CZECH and SLOVAK FEDERAL REPUBLIC 1 2 3 4 5 6 ex 8703 Motors cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 60 units (&gt;) Parts (a) and (c) of Annex XXX to the Act of Accession. (2) This quota falls within the scope of Council Regulation (EEC) No 288/82, in accordance with Council Regulation (EEC) No 517/92. No L 252/1 8 Official Journal of the European Communities 31 . 8 . 92 ANNEX VII Quotas to be opened by Member States for imports from the following states : ARMENIA, AZERBAIJAN, BELARUS, GEORGIA, KAZAKHSTAN, KIRGHIZSTAN, MOLDOVA, RUSSIA, TAJIKISTAN, TURKMENISTAN, UZBEKISTAN and UKRAINE for the period I January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) GREECE 1 4011 1000 401120 00 ex 40119100 ex 401199 00 ex 4012 90 90 Solid or cushion tyres, interchangeable tyre treads, tyre, flaps, new inflatable tyres for special vehicles, lorries, buses and agricultural tractors 7,5 2 6911 10 00 691190 00 Tableware and goods for household or decorative use, of porcelain 3 tonnes (b) SPAIN 1 8482 Bearings 1 544,58 2 8540 (except 85408990) 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 854160 00 8541 90 00 8542 Electronic lamps, tubes and valves, etc. 308,92 3 ex 8703 Motor cars All-terrain vehicles 5 000 units 4 000 units 31 . 8 . 92 Official Journal of the European Communities No L 252/19 Annex VII ARMENIA, AZERBAIJAN, BELARUS, GEORGIA, KAZAKHSTAN, KIRGHIZSTAN, MOLDOVA, RUSSIA, TAJIKISTAN, TURKMENISTAN, UZBEKISTAN and UKRAINE 1 2 3 4 5 (c) FRANCE 1 220890 31 Vodka 1 276,3 PI &lt;0 2 2709 Crude petroleum 6 600 000 tonnes 3 2710 00 33 27100035 2710 00 37 2710 00 39 Petrol (gasoline) 209 000 tonnes 4 27100061 2710 00 65 27100069 Domestic gas oils and fuel oils 1 815 000 tonnes 5 27100071 2710 00 75 271000 79 Light and heavy fuel oils 880 000 tonnes 6 ex 8527 11 10 ex 8527 1190 ex 8527 1900 8527 21 10 8527 21 90 8527 29 00 ex 8527 31 10 ex 8527 3191 ex 8527 31 99 ex 8527 32 10 ex 8527 39 10 ex 8527 39 91 ex 8527 3999 85281040 8528 1050 85281061 8528 1069 8528 1071 8528 1073 8528 10 78 8528 1091 8528 1098 Radio-broadcast and television receivers and parts therefor (with a limit of ECU 1 116 792 for colour televisions and a maximum of ECU 568 766 for mini hi-fi systems, tuners and tuner-amplifiers) 4 467,2 ( ¢) PI  possible increase. Subject to increase in accordance with Articles 4 and 7 of Council Regulation (EEC) No 3420/83 . (d) ITALY 1 Motor vehicles for the transport of persons, including those for mixed use/combined transport of persons and goods 5 585 units8703 10 10 8703 1090 8703 21 10 8703 21 90 8703 2211 8703 22 90 8703 23 11 8703 23 90 8703 24 10 8703 2490 No L 252/20 Official Journal of the European Communities 31 . 8. 92 Annex VII ARMENIA, AZERBAIJAN, BELARUS, GEORGIA, KAZAKHSTAN, KIRGHIZSTAN, MOLDOVA, RUSSIA, TAJIKISTAN, TURKMENISTAN, UZBEKISTAN and UKRAINE 1 2 3 4 5 1 (cont'd) 8703 31 10 8703 32 11 8703 90 10 8703 9090 2 Motor vehicles for the transport of goods 105 units87041011 8704 10 19 87041090 8704 21 10 8704 21 31 8704 21 39 8704 2191 8704 21 99 8704 22 10 87042291 8704 2299 8074 23 10 8704 23 91 8704 23 99 870431 10 8704 31 31 8704 3139 8704 3191 87043199 8704 32 10 8704 32 91 87043299 87049000 3 Parts, spares and accessories for motor vehicles, tractors, motor-cycles and cycles 748ex 8708 10 10 ex 8708 1090 ex 8708 21 10 ex 8708 21 90 ex 8708 29 10 ex 8708 29 90 ex 8708 31 10 ex 8708 31 91 ex 8708 3199 ex 8708 39 10 ex 8708 39 90 ex 87084010 ex 87084090 ex 8708 50 10 ex 8708 5090 ex 8708 60 10 ex 8708 6091 ex 8708 6099 ex 8708 70 10 ex 8708 70 50 ex 8708 7091 ex 8708 70 99 ex 8708 80 10 ex 8708 8090 ex 8708 91 10 ex 8708 91 90 ex 8708 92 10 ex 870892 90 ex 870893 10 ex 8708 93 90 ex 8708 9410 ex 8708 9490 ex 870899 10 ex 87089992 ex 870899 98 87141100 8714 19 00 No L 252/2131 . 8. 92 Official Journal of the European Communities Annex VII ARMENIA, AZERBAIJAN, BELARUS, GEORGIA, KAZAKHSTAN, KIRGHIZSTAN, MOLDOVA, RUSSIA, TAJIKISTAN, TURKMENISTAN, UZBEKISTAN and UKRAINE 1 2 3 4 5 4 8711 10 00 871120 10 871120 91 871130 00 Motor-cycles and cycles fitted with an auxiliary motor, with or without side-cars 352 units (e) PORTUGAL 1 ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other than ceramic of glass (') 6 013 units 2 ex 8536 20 10 ex 85362090 ex 8536 50 Automatic make-and-break switches and circuits-breakers not exceeding 3 kg by weight (') 1 658 units 3 ex 8536 10 Cut-outs (fuses) (&gt;) 3 1 10 units 4 ex 8533 21 00 ex 8533 29 00 ex 853661 ex 8536 69 ex 8536 90 Resistors of ceramic material or glass, not exceeding 2 kg per unit in weight Other articles of ceramic material or of glass not exceeding 2 kg per unit in weight (') 3 1 10 units 5 ex 8533 ex 8534 ex 8536 50 ex 8536 61 ex 8536 69 ex 8536 90 80 ex 853690 80 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other articles of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break switches, isolating switches, circuit-breakers, contactors and cut-outs (') 149 299 units 6 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing care, but excluding all-terrain vehicles of the jeep type 1 117 units (&gt;) Parts (a) and (c) of Annex XXX to the Act of Accession. No L 252/22 Official Journal of the European Communities 31 . 8. 92 ANNEX VIII Quotas to be opened by Member States for imports from the PEOPLE'S REPUBLIC OF CHINA for the period I January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU I 000) I 2 3 4 5 (a) BENELUX 1 4203 21 00 4203 29 91 4203 29 99 Gloves, including mittens and mitts, of natural, synthetic or composi ­ tion leather, excluding work gloves, mittens or mitts (of which no more than 62 150 pairs of gloves of CN codes 4203 29 91 and 4203 29 99) 185 000 pairs For textile products, see section 0) of this Annex 2 ex 6401 10 10 ex 6401 91 10 ex 6401 92 10 ex 6401 99 10 ex 6402 30 10 ex 6402 91 10 ex 6402 99 10 Boots and galoshes with outer soles and uppers of rubber 24 000 pairs 3 ex 6403 30 00 6403 51 IS 6403 51 95 6403 59 95 6403 91 13 6403 91 16 6403 91 93 6403 91 96 6403 99 93 6403 9996 Footwear with uppers of leather and outer soles of rubber, plastics, leather or composition leather, with insoles of a length of 24 cm or more (except women's footwear, special sports footwear, sandals, footwear incorporating a protective metal toe-cap, slippers and other indoor footwear) 58 300 pairs 4 ex 6403 1100 ex 6403 19 00 Special sports shoes with uppers of leather and outer soles of rubber, plastics, leather or composition leather, with insoles of a length of 24 cm or more 11 1 450 pairs 5 ex 6403 3000 6403 51 11 6403 51 91 6403 59 91 6403 91 11 6403 91 91 6403 99 91 Children's footwear with uppers of leather and outer soles of rubber, plastics, leather or composition leather, with insoles of a length of less than 24 cm (except special sports shoes, sandals, footwear incorporating a protective metal toe-cap, slippers and other indoor footwear) 90 200 pairs 31 . 8 . 92 Official Journal of the European Communities No L 252/23 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 6 ex 6403 1100 ex 6403 19 00 ex 6403 2000 ex 6403 4000 ex 6403 59 11 6403 59 31 6403 59 35 ex 6403 9911 6403 99 31 6403 99 33 6403 99 36 Footwear incorporating a protective metal toe-cap, sandals (except women's sandals), special sports shoes for children (with insoles of a length of less than 24 cm), with uppers of leather and outer soles of rubber, plastics, leather or composition leather 109 200 pairs 7 ex 6403 59 50 ex 6403 99 50 Men's and children's slippers and other indoor footwear with uppers of leather and outer soles of leather, composition leather, rubber or plastics 120 200 pairs 8 ex 6405 90 10 Men's and children's footwear other than that with uppers of leather or textiles, with outer soles of leather or composition leather, and footwear other than that of CN code 6401 or 6402, with outer soles or rubber or plastics 817 000 pairs 9 6912 00 50 Tableware, kitchenware or toilet articles, of earthenware or fine pottery 505 tonnes 10 ex 7013 1000 to ex 7013 31 90 ex 7013 39 10 to ex 7013 9990 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (excluding that of CN code 7010 or 7018), ornamental articles and photograph frames falling within CN code 7013 99 00, of blown glass or pressed glass, except feeding bottles and aquariums 1 158 11 9603 21 00 9603 29 10 9603 29 30 9603 29 90 9603 30 10 9603 3090 9603 40 10 9603 9091 Tooth brushes, brushes, sweeping brushes and artists' brushes (other than brushes constituting parts of machines) 100,65 12 95044000 Playing cards 31 tonnes (b) DENMARK For textile products, see section (I) of this Annex 1 6403 Footwear, except for footwear with vulcanized outer soles of rubber and uppers of textile materials 22 500 pairs 2 854411 10 to 8544 60 99 Insulated wire 1 898,8 No L 252/24 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 3 8712 Bicycles (including delivery tricycles), not motorized 3 000 units 4 9401 30 to 9401 8000 94019090 9403 30 to 9403 60 9403 9030 9404 Furniture and parts thereof, electric cushions and blankets, quilts, eiderdowns, cushions, sleeping bags, etc. (all non-liberalized goods) 6 357,6 5 9603 30 10 Artists' brushes 90 6 9603 21 00 9603 29 10 9603 29 30 9603 29 90 9603 3090 9603 40 10 9603 40 90 9603 4091 9603 90 91 9603 9099 Brushes other than artists' brushes 300 (c) GERMANY 1 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 3 000 tonnes 0 2 ex 3102 4010 Calcium ammonium nitrate 3 000 tonnes (0 3 4203 29 91 4203 29 99 Gloves, mittens and mitts of leather or of composition leather 65 000 pairs 4 4203 29 91 4203 29 99 Gloves, mittens and mitts of leather or of composition leather (for German manufacturers only) 70 000 pairs 5 4203 29 91 4203 29 99 Job processing of gloves, mittens and mitts of leather or of composi ­ tion leather 60 000 pairs 6 4203 2991 4203 29 99 Job processing of gloves, mittens and mitts of leather or of composi ­ tion leather (for German manufacturers only) 60 000 pairs 31 . 8 . 92 Official Journal of the European Communities No L 252/25 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 7 4410 10 10 4410 10 50 Particle board and similar board of wood unworked, not further worked than sanded or surfaced with melamine resin impregnated paper 5 000 m3 &lt;0 8 4411 1100 44119100 441199 00 Fibreboard of wood or other ligneous material, whether or not bonded with resins or other organic surfaces 0,5 million m2 (') 9 44121100 4412 12 00 441219 00 4412 29 10 441299 10 Plywood consisting solely of sheets of wood or with a middle layer 5 000 m3 0 For textile products, see section (I) of this Annex 10 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 3 750 (2) 6403 40 00 6403 51 15 6403 51 19 6403 51 95 6403 51 99 6403 59 95 6403 59 99 6403 91 13 6403 91 16 6403 91 18 6403 91 93 6403 91 96 6403 91 98 6403 99 93 6403 99 96 6403 99 98 11 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather (for German manufacturers only) 1000 (2) 6403 40 00 6403 51 15 6403 51 19 6403 51 95 6403 51 99 6403 59 95 6403 5999 6403 91 13 6403 91 16 6403 91 18 6403 91 93 6403 91 96 6403 91 98 6403 99 93 6403 99 96 6403 99 98 12 Job processing of footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 500 0 6403 40 00 6403 51 15 6403 51 19 6403 51 95 6403 51 99 6403 59 95 6403 59 99 6403 91 13 6403 91 16 6403 91 18 6403 91 93 6403 91 96 6403 91 98 No L 252/26 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 12 (cont'd) 6403 99 93 6403 99 96 6403 99 98 \ 13 6403 40 00 6403 51 15 6403 51 19 6403 51 95 6403 51 99 6403 59 95 6403 59 99 6403 91 13 6403 91 16 6403 91 18 6403 91 93 6403 91 96 6403 91 98 6403 99 93 6403 99 96 6403 99 98 Job processing of footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather (for German manufactu ­ rers only) 1 214,6 (2) 14 6801 Setts, curbstones and flagstones of natural stone (except slate) 500 tonnes 0) 15 6902 10 00 Refactory bricks, blocks, tiles and other similar refactory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or CnO% 250 tonnes ( l ) 16 6908 90 91 6908 9093 Glazed ceramic flags and paving, hearth or wall tiles 600 0) 17 6911 10 00 ex 6911 90 00 ex 6912 00 50 6912 0090 Tableware, kitchenware and other household articles of porcelain , china, earthenware and other ceramic materials decorated with typical Chinese designs 4 000 (3) 18 6911 10 00 ex 69119000 ex 6912 00 50 6912 0090 Tableware, kitcheware and other household articles of porcelain, china, eartheware and other ceramic materials decorated with Euro ­ pean designs 2000 &lt;3)(4) 19 6911 10 00 ex 691 1 90 00 ex 6912 00 50 6912 00 90 Tableware, kitchenware and other household articles of porcelain, china, earthenware and other ceramic materials decorated with Euro ­ pean designs (exclusively for German manufacturers) 100 (3) 20 7013 21 11 7013 21 19 7013 29 51 7013 29 59 7013 31 10 7013 39 91 7013 91 10 7013 99 10 Glassware, gathered by hand 2 000 0) 31 . 8 . 92 Official Journal of the European Communities No L 252/27 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 21 7202 21 10 Ferro-silicon containing by weight more than 55 % but not more than 80 % of silicon 4 000 tonnes 22 7202 41 10 72024910 7202 49 50 Ferro-chromium 100 tonnes (! ) 23 7202 80 00 72029200 Ferro-tungsten, ferro-silico-tungsten and ferro-vanadium 20 tonnes 0) 24 72141000 Other bars and rods of iron or non-alloy steel, not further worked than forged 500 tonnes (') 25 7217 11 10 72171199 Wire of iron or non-alloy steel containing by weight less than 0,25 % of carbon, not plated or coated, whether or not polished 2 400 tonnes 0) 26 7307 19 10 Tube of pipe fittings of malleable cast iron 500 tonnes (') 27 ex 73102990 Unit metal container (for a nominal capacity of 20 1) 5 000 pieces (0 28 7318 12 10 7318 12 90 Other threaded wood screws 2 000 tonnes (&gt;) 29 7318 15 81 Other threaded hexagon bolt screws with a tensile strength of less than 800 MPa 1 000 tonnes 0) 30 7318 1630 7318 16 50 7318 1691 7318 16 99 Threaded nuts 1 000 tonnes 0) 31 7601 1000 76012090 Unwrought aluminium (other than primary aluminium) 400 tonnes ( ») 32 7905 0011 Zinc plates, sheets, strip and foil, not surface-worked, of a thickness of less than 5 mm 50 tonnes 0) 33 8201 1000 Spades and shovels 30 000 units ( ») 34 8901 1090 89012090 89013090 89019091 89019099 89020090 Vessels (other than sea-going vessels) 400 ( l) No L 252/28 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 35 90251191 Clinical or veterinary thermometers 50 000 units (') 36 9205 1000 Brass wind instruments 500 ( ¢) 37 9503 30 10 9503 49 10 9503 60 10 9503 9099 Toys of wood 1 800 (') 38 9503 41 00 9503 49 90 9503 9037 Toys of textile materials 4 000 ( ») 39 9505 10 10 Articles for Christmas festivities, of glass 40 (!) For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. (2) For a trial period, import authorizations will be granted for commodity codes 6403 40 000, 6403 51 190, 6403 51 990, 6403 59 990, 6403 91 180, 6403 91 980 and 6403 99 980 even if the amount is thereby exceeded. (3) For a trial period, import authorizations will be granted for commodity code 6912 00 900 even if the amount is thereby exceeded. (4) In exchange for exports of porcelain (CN code 691 1) at a ratio of 1 : 1  ECU 500 000. ¢ (d) GREECE 1 4011 1000 40112000 ex 40119100 ex 40119900 ex 40129010 ex 40129090 Solid or cushion tyres, interchangeable tyre treads, tyre flaps, new inflatable tyres for special vehicles, lorries, buses and agricultural tractors 50 2 ex 4802 6090 ex 4803 00 31 ex 4803 00 39 ex 4804 5190 ex 4804 52 90 ex 4804 5990 ex 4805 80 19 4805 8090 Paperboard 14,06 3 480429 90 ex 48044191 ex 48044199 ex 480442 90 ex 48044990 ex 4804 5190 ex 4804 5290 ex 4804 5990 4805 1000 ex 4805 21 00 ex 4805 22 10 ex 4805 22 90 ex 4805 23 00 ex 4805 29 10 ex 4805 29 90 Wrapping paper 12,5 31 . 8 . 92 Official Journal of the European Communities No L 252/29 Annex VIII PEOPLES REPUBLIC OF CHINA 1 2 3 4 5 3 (cont'd) 4805 30 10 4805 3090 ex 4805 6010 4805 8011 ex 4805 80 19 4805 8090 4 4802 20 00 ex 4802 51 10 ex 4802 51 90 ex 4802 52 00 ex 4802 53 90 ex 4802 60 10 ex 4802 60 90 4805 8090 ex 48099000 Paper for printing and for writing, including paper for letters and visiting-cards 18,75 For textile products, see section (I) of this Annex 5 6911 10 00 691190 00 Tableware and goods for household or decorative use, of porcelain 60 tonnes 6 ex 8527 11 90 8527 31 10 8527 31 91 8527 31 99 8527 32 10 8527 39 10 8527 3991 8527 39 99 85281040 8528 10 50 8528 1061 8528 1071 8528 10 73 8528 10 78 8528 1091 85281098 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8529 10 10 8529 10 90 85299099 Reception apparatus for television, whether or not incorporating sound recording or reproducing apparatus Housings for reception apparatus and printed circuits of metal 160 units 60 (e) SPAIN I 2918 1400 Citric acid 3 000 tonnes 2 , ex 2941 30 00 Tetracycline and terramycine esters, and other derivatives of tetracyc ­ line, salts and esters thereof 1 930,73 3 ex 2941 4000 Chloramphenicol 1 235,66 No L 252/30 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 4 ex 29419000 Tobramycin 1 390,12 5 ex 29419000 Neomycin sulphate 231,69 6 ex 29419000 Gentamicin, kanamycin, griseofuivin 772,29 7 3604 Pyrotechnic articles 500 tonnes 8 3905 2000 Polyvinyl alcohol 200 tonnes 9 4203 29 10 Protective gloves for industry 2 316,87 For textile products, see section (I) of this Annex Footwear of rubber or artificial plastic material 386,1510 6401 6402 11 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 386,15 1 158,4412 6404 ex 6405 10 90 6405 90 10 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials 13 6601 Umbrellas, etc. 1 544,59 14 6911 6912 Tableware and household or toilet articles of porcelain and other ceramic materials 1 158,44 386,1515 Glassware of a kind used for table, kitchen, toilet, etc., or similar purposes 7013 21 11 7013 21 19 ex 7013 21 91 ex 7013 21 99 7013 29 51 7013 29 59 7013 31 10 ex 7013 3190 7013 39 91 7013 91 10 ex 7013 9190 7013 99 10 300 tonnes16 7202 19 00 7202 21 10 7202 30 00 Ferro-alloys 17 Screws, bolts, etc. 1 000 tonnes7318 1100 7318 12 10 7318 12 90 31 . 8 . 92 Official Journal of the European Communities No L 252/31 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 17 (cont'd) 7318 13 00 7318 14 10 7318 14 91 7318 1499 7318 15 10 7318 15 20 7318 15 30 7318 15 41 7318 15 49 7318 15 51 7318 15 59 7318 15 61 7318 15 69 7318 15 70 7318 15 81 7318 15 89 7318 15 90 7318 16 10 7318 16 30 7318 16 50 7318 16 91 7318 16 99 7318 19 00 18 8211 10 00 821191 30 821191 80 821192 90 8211 93 90 Knives, etc. 386,15 19 \ 8215 10 20 8215 10 30 8215 10 80 8215 20 10 8215 20 90 ex 8215 91 00 ex 8215 99 10 ex 8215 99 90 Spoons, forks, etc. 45 tonnes 20 8407 8408 8409 Engines, etc. , engine parts 193,07 21 8482 Bearings 772,29 22 8501 Electric motors and generators, etc. 1 544,58 23 8504 10 10 8504 10 91 8504 10 99 8504 21 00 8504 22 10 8504 31 10 8504 3131 8504 3139 ex 8504 3190 8504 32 10 8504 32 31 8504 32 39 8504 33 10 8504 4010 8504 40 50 8504 40 91 8504 40 93 8504 4094 Electrical transformers, etc. 1 158,44 No L 252/32 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE S REPUBLIC OF CHINA 1 2 3 4 5 23 (cont'd) 8504 40 96 85044097 850440 98 8504 50 10 85049011 85049019 85049090 24 8506 Primary cells and primary batteries 772,29 25 8527 11 10 8527 1190 8527 19 00 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 3191 8527 3199 8527 32 10 8527 3290 8527 39 10 8527 3991 8527 3999 8527 90 10 85279091 Reception apparatus for radio-telephony, etc. 16 990,38 26 8528 2071 8528 2073 8528 20 79 8528 2091 8528 2099 Television receivers, black and white 386,15 27 8529 10 10 8529 1031 8529 1039 8529 1040 8529 10 50 8529 10 70 8529 1090 8529 9010 8529 90 70 8529 9098 Parts suitable for use solely with the apparatus of heading Nos 8525 to 8528 1 930,73 28 854411 10 85441190 8544 19 10 8544 19 90 8544 2010 8544 2091 8544 2099 85443010 8544 3090 854441 10 8544 41 90 854449 11 8544 49 19 85444991 854449 99 8544 5100 8544 59 10 8544 59 91 8544 59 93 8544 59 99 85446011 85446013 85446019 Wire, cable, etc. 3 089,16 Official Journal of the European Communities No L 252/3331 . 8 . 92 Annex VIII PEOPLE S REPUBLIC OF CHINA 1 2 3 4 5 28 (cont'd) 8544 6091 8544 6093 8544 6099 29 9401 30 10 9401 30 90 94014000 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 ex 9401 90 90 Chairs and other seats 772,29 30 9503 Toys 19 307,26 (f) FRANCE 1 0409 Natural honey 1 331 tonnes 0) 2 Fishery products 27,2ex 1604 13 10 ex 16041410 ex 160419 30 ex 1604 20 50 ex 1604 2070 ex 1902 2010 For textile products, see section (I) of this Annex 3 Radio-broadcast receivers and parts therefor 1 834,7ex 8527 11 10 ex 8527 11 90 ex 8527 19 00 8527 21 10 8527 21 90 8527 29 00 ex 8527 31 10 ex 8527 3191 ex 8527 31 99 ex 8527 32 10 ex 8527 32 90 ex 8527 39 10 ex 8527 3991 ex 8527 3999 (i) The 1 331 tonne quota may be used as follows :  table honey : 2S3 tonnes,  industrial honey : 858 tonnes,  acacia honey : 220 tonnes. No L 252/34 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLES REPUBLIC OF CHINA 1 2 3 4 5 (g) IRELAND For textile products, see section (I) of this Annex 1 ex 6911 1000 ex 69119000 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, other than white or single ­ coloured 220 tonnes 2 9404 10 00 9404 21 00 9404 29 10 9404 29 90 9404 30 10 94043090 ex 9404 90 10 ex 9404 90 90 Mattresses other than of rubber; filled quilts and eiderdowns ; matt ­ ress supports ; cushions other than of cellular rubber 28,7 (h) ITALY 4 980,61 2815 11 00 2815 12 00 2818 20 00 2818 3000 2819 1000 2824 10 00 2824 90 00 2827 10 00 ex 2827 39 00 2833 22 00 2833 23 00 2833 30 10 2841 20 00 2844 40 00 ex 2903 11 00 2903 12 00 2903 15 00 2903 16 00 2903 19 00 2903 30 10 2903 30 39 2903 40 2903 61 00 2903 62 00 2903 69 00 ex 2905 12 00 2905 22 10 2905 22 90 2905 50 30 2905 5090 ex 2907 22 90 2907 23 10 2907 23 90 2907 29 90 2912 12 00 2912 50 00 2912 60 00 29141100 2917 14 00 2917 33 00 2917 34 10 2917 35 00 ex 2917 39 90 2918 13 00 2918 29 30 2918 29 90 Chemicals No L 252/3531 . 8. 92 Official Journal of the European Communities Annex VIII PEOPLE'S REPUBLIC OF CHINA I 2 3 4 5 1 (cont'd) 29183000 3003 20 00 3003 40 00 3003 9090 30064000 30066090 3102 10 10 31021091 31021099 3102 21 00 3102 29 10 31022990 3102 30 10 31023090 31024010 31024090 3102 7000 31029000 3105 (except 31051000 31053090 31054090) 3403 19 10 ex 3407 3602 3606 3701 20 00 3702 3703 (except 37039010) 37040090 3801 20 10 3803 00 90 3805 9000 3808 20 10 3809 91 00 ex 3809 99 00 3811 1190 3811 19 00 38112100 3811 29 00 38119000 3812 20 00 3812 3020 3812 30 80 3815 3816 3818 0010 38180090 3819 3822 3823 10 00 3823 4000 3823 6011 3823 60 19 3823 90 10 3823 9020 3823 9060 3823 90 81 3823 9085 3823 9091 3823 9095 2 2933 90 50 2933 90 60 2933 90 70 293490 50 29349060 Other heterocyclic compounds 549,0 No L 252/36 31 . 8. 92Official Journal of the European Communities Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 2 (cont'd) 29349070 29349080 ex 29349090 3 3604 1000 36049000 Pyrotechnic articles 242 tonnes For textile products, see section (1) of this Annex 4 6401 64021100 640219 00 6402 30 10 6402 3090 640291 10 64029190 64029910 64029931 64029939 6402 99 SO 64029991 6402 99 93 64029996 64029998 Footwear with outer soles and uppers of rubber or artificial plastics 392,1 5 6403 Footwear with outer soles, of rubber, plastics, leather or composition leather and uppers of leather 313,7 64041100 640419 10 ex 64041990 ( ») 6404 2010 6404 2090 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials 739,7 6 6601 1000 66019100 660199 10 66019990 Umbrellas, including walking-stick umbrellas, sunshades/canopies, sun umbrellas and similar umbrellas SS0 000 units 7 6911 1000 69119000 6912 0010 6912 00 30 6912 00 SO 6912 0090 Tableware, kitchenware, other household articles and toilet articles, of porcelain or other ceramic materials 2 S79 tonnes (') Except 'espadrilles'. (ij) PORTUGAL 1 6401 6402 Footwear with outer soles and uppers of rubber or of plastics 2 7S0 pairs Official Journal of the European Communities No L 252/3731 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA I 2 3 4 5 2 ex 701090 Bottles and carboys 20 tonnes 3 ex 701090 Other containers of a kind used for the conveyance or packing of goods, other than containers of coloured, frosted, engraved, irides ­ cent, cut, marbled, opaque, opal or painted glass or tubular con ­ tainers 0,66 tonne 4 ex 7304 Tubes of a wall-thickness of up to 2,2 mm 26,4 tonnes 5 ex 7305 ex 7306 Tubes of a wall-thickness of up to 4,5 mm 4 tonnes 6 ex 8536 50 Non-automatic make-and-break switches and isolating switches, not exceeding 2 kg per unit in weight, of materials other man ceramic or glass C1) 24 883 units 7 ex 8536 20 10 ex 85362090 ex 8536 50 Automatic make-and-break switches and circuit-breakers not exceeding 3 kg by weight (') 4 976 units 8 ex 8536 10 Cut-outs (fuses) (i ) 4 976 units 9 ex 8533 21 00 ex 8533 2900 ex 853661 ex 8536 69 ex 8536 90 Resistors of ceramic material or glass, not exceeding 2 kg per unit in weight Other articles of ceramic material or of glass not exceeding 2 kg per unit in weight 0) 4 976 units 10 ex 8533 ex 8534 ex 8536 50 ex 853661 ex 853669 ex 8536 90 80 ex 8536 9080 Resistors, fixed or variable (including potentiometers), other than heating resistors, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding parts Printed circuits not exceeding 2 kg per unit in weight Other make-and-break switches and isolating switches not exceeding 2 kg per unit in weight, of materials other than ceramic or glass Lamp-holders, plugs and sockets, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Connections and contact elements for cables other than coaxial cables, of materials other than ceramic or glass, not exceeding 2 kg per unit in weight Other articles of materials other than ceramic or glass, not exceeding 2 kg per unit in weight, excluding make-and-break switches, isolating switches, circuit-breakers, contactors and cut-outs (') 746 496 units 11 8546 10 00 8646 20 Electrical insulators of glass Electrical insulators of ceramics 0,55 tonne No L 252/38 Official Journal of the European Communities 31 . 8. 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 12 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 15 units (&gt;) Parts (a) and (c) of Annex XXX to the Act of Accession. (k) UNITED KINGDOM 1 3605 Matches (excluding Bengal matches) 27 500 short standards 2 4203 21 00 4203 29 10 4203 29 91 4203 29 99 ex 61119000 6116 99 00 ex 6209 90 00 ex 6216 Leather gloves, including gloves of leather and furskin or of leather and artificial fur and including gloves of fabric and leather (of which not more than 49 500 pairs for CN codes 4203 21 00, 4203 29 91 and 4203 29 99); gloves, mittens and mitts, woven, knitted or crocheted of flax 220 000 pairs (*) For textile products, see section 0) of this Annex Footwear (of which not more than ECU 235 186 of leather footwear) 470,43 6401 10 10 6401 1090 6401 91 10 6401 9190 6401 92 10 6401 92 90 6401 99 10 6401 99 90 6402 1100 6402 19 00 6402 20 00 6402 30 10 6402 30 90 6402 91 10 6402 9190 6402 99 10 6402 99 31 6402 99 39 6402 99 50 6402 99 91 6402 99 93 6402 99 96 6402 99 98 6403 11 00 6403 19 00 6403 20 00 6403 30 00 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 5199 6403 59 11 6403 59 31 6403 59 35 6403 59 39 31 . 8 . 92 Official Journal of the European Communities No L 252/39 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 3 (cont'd) 6403 59 50 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 11 6403 99 31 6403 99 33 6403 99 36 6403 99 38 6403 99 50 6403 99 91 6403 99 93 6403 99 96 6403 99 98 ex 640411 00 640419 10 640419 90 6404 20 10 6404 20 90 6405 90 10 4 Headgear, not being wholly or partly of wool or fur felt 3 802,2ex 6505 10 00 6505 90 11 6505 90 19 6505 90 30 6505 90 90 6506 10 10 6506 10 30 ex 6506 1090 6506 91 10 ex 6506 91 90 6506 92 00 6506 99 00 1 442,45 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of procelain or china and of other kinds of pottery (excluding common pottery) 6911 10 00 6911 90 00 6912 00 30 6912 00 50 6912 00 90 6 Television receivers (colour or monochrome) 22 000 units8528 10 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 7 Television receivers (colour or monochrome) disassembled 27 500 units8528 10 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 No L 252/40 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 5 7 (cont'd) 8528 1091 8528 1098 8528 2020 8528 20 71 8528 2073 8528 2079 (&gt;) Including textile categories ex 10 and ex 87. 31 . 8. 92 Official Journal of the European Communities No L 252/41 Annex VIII PEOPLE'S REPUBLIC OF CHINA (1) TEXTILE PRODUCTS Category Member States Units Quantity 1 2 3 4 ex 4 DK 1 000 pieces U ( ») ex 10 BNL DK UK 1 000 pairs 1 000 pairs 1 000 pairs 3 0 3 0 0 ex 12 DK 1 000 pairs 4 0 ex 13 DK 1 000 pieces 110 ex 18 BNL DK F UK tonnes tonnes tonnes tonnes 100 10 53 0 100 ex 20 DK tonnes 10 ex 24 DK 1 000 pieces 110 ex 39 DK tonnes 10 ex 40 DK tonnes 10 ex 72 UK 1 000 pieces 0 ex 78 F tonnes 0 \ UK tonnes 0 ex 80 UK tonnes 0 ex 81 F tonnes 0 UK tonnes 0 ex 85 UK tonnes 0 ex 87 UK tonnes 0 117 D tonnes 292 0 F tonnes 95 0 No L 252/42 Official Journal of the European Communities 31 . 8 . 92 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 118 BNL DK D F IRL I UK tonnes tonnes tonnes tonnes tonnes tonnes tonnes 60(8) 80 (9) (9) 8(' °) 265 ("&gt;) 4 (,o) 120 DK IRL I UK tonnes tonnes tonnes tonnes 6 (") (") ("&gt; 130 A I UK tonnes tonnes 164 7 ( «) 130 B I tonnes 742 136 GR I tonnes tonnes 7 159 ex 136 IRL UK tonnes tonnes 38 ( »3) 70 ( » «) ex 142 F tonnes (6) 149 F IRL tonnes tonnes 1 500 ( »5) 65 ( »6) 150 F tonnes (17) ex 150 IRL tonnes ( »7) 153 F tonnes (") ex 156 DK tonnes 0.5 (1) 157 F tonnes (6) ex 157 DK tonnes 3,6(1) 159 F tonnes (6) ex 159 DK tonnes l (') 31 . 8 . 92 Official Journal of the European Communities No L 252/43 Annex VIII PEOPLE'S REPUBLIC OF CHINA 1 2 3 4 161 DK G F tonnes tonnes tonnes 5,3 11 (6) ex 161 DK I UK tonnes tonnes tonnes 1,8 (') 25 ( «) (6) (&gt;) Silk products. (2) Including ex-categories 12, 13, 18, 20, 31 and 39 (silk products). (3) See quota No 2 of Annex VIII (k) : gloves, mittens and mitts, woven, knitted or crocheted, of flax. (4) Including categories ex 78, ex 81 , ex 142, 157, 1S9 and 161 ; articles of fibres other than cotton, wool, or man-made fibres. (*) Including ex-categories 72, 78, 80, 81 , 85 and 161 : woven garments, ties, bow ties and cravats, of flax. (') See category ex 18. C7) Including category 118. ( ¢) Of which :  hand-made products : 31 tonnes,  other products : 29 tonnes. O See category 117. (t0) Including category 120. (") See category 118. (12) Thrown silk yarns. (") 5007 20 10, 50072021 , 5007 2031 , 5007 2039, 5007 20 41 , 5007 20 51 , 5007 20 59, 5007 2069, 5007 2071 , 5007 90 10, 5007 90 30, 5007 90 50, 5007 90 90 and 5803 90 10. (u) Woven fabrics of silk of a weight exceeding 58,5 g/m2 in the gum, or exceeding 48,5 g/m2 not in the gum, other than woven fabrics of silk containing not less than 50 % by weight of tussah silk. (1S) Including categories 150 and 153 . (IS) Including category ex 150 (ex 5310 10 10 and ex 53109000). (l7) See category 149. (* ¢) Shirts and blouses, of linen or ramie. No L 252/44 Official Journal of the European Communities 31 . 8. 92 ANNEX IX Quotas to be opened by Member States for imports from NORTH KOREA for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) BENELUX For textile products, see section (f) of this Annex (b) GERMANY 1 2833 22 00 Aluminium sulphate 500 tonnes ( ») 3102 10 102 Urea containing more than 45% by weight of nitrogen on the dry anhydrous product 3 000 tonnes (') 3 ex 3102 40 10 Calcium ammonium nitrate 3 000 tonnes (*) 4 125 &lt;*&gt; Travel goods, handbags and similar containers with outer surface of leather, of composition leather or of patent leather, excepting bags and handbags 4202 11 10 4202 1190 4202 21 00 4202 31 00 4202 91 10 4202 91 50 4202 91 90 4202 92 15 4202 92 95 4202 99 10 5 Job processing of travel goods, handbags and similar containers with outer surface of leather, composition leather or patent leather, excepting bags and handbags 125 &lt;*&gt; 4202 1 1 10 4202 1190 4202 21 00 4202 31 00 4202 91 10 4202 91 50 4202 91 90 4202 92 15 4202 92 95 4202 99 10 31 . 8 . 92 Official Journal of the European Communities No L 252/45 Annex IX NORTH KOREA l 2 3 4 5 6 4203 29 91 4203 29 99 Gloves, mittens and mitts of leather or of composition leather 3 000 pairs 7 4203 29 91 4203 29 99 Job processing of gloves, mittens and mitts of leather or of composi ­ tion leather 5 000 pairs 8 4410 10 10 44101050 Particle board and similar board of wood unworked, not further worked than sanded or surfaced with melamine resin impregnated paper 4 500 m3 (&gt;) 9 4411 1100 44119100 44119900 Fibreboard of wood or other ligneous material, whether or not bonded with resins or other organic surfaces 0,5 million m2 (') 10 44121100 4412 1200 4412 1900 4412 29 10 44129910 Plywood consisting solely of sheets of wood or with a middle layer 2 000 m3 (') For textile products, see section (f) of this Annex 11 6403 19 00 6403 2000 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 5199 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99 96 6403 99 98 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 250 &lt;*&gt; 12 6403 19 00 6403 20 00 6403 4000 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 51 99 Job processing of footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 250 &lt;2) No L 252/46 Official Journal of the European Communities 31 . 8. 92 Annex IX NORTH KOREA 1 2 3 4 5 12 (cont'd) 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99% 6403 99 98 13 6801 Setts, curbstones and flagstones of natural stone (except slate) 250 tonnes (') 14 6815 9100 69021000 Articles of stone or other mineral substances containing magnesite, dolomite or chromite, not elsewhere specified or included Refactory bricks, blocks, tiles and other similar refactory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr203 250 tonnes 0) 15 690890 91 6908 9093 Glazed ceramic flags and paving, hearth or wall tiles 65 (&gt;) 16 6911 1000 ex 691190 00 ex 6912 00 50 6912 00 90 Tableware, kitchenware and other household articles of porcelain, china, earthenware and other ceramic materials 65 (3) 17 7013 21 11 7013 21 19 7013 29 51 7013 29 59 7013 31 10 7013 39 91 7013 91 10 7013 99 10 Glassware, gathered by hand 65 (') 18 7117 19 10 ex 7117 9000 Imitation jewellery of base metal with parts of glass 50 ( ») 19 7202 21 10 Ferro-silicon containing by weight more than 55 % but not more than 80 % of silicon 100 tonnes 31 . 8 . 92 Official Journal of the European Communities No L 252/47 Annex IX NORTH KOREA 1 2 3 4 5 20 7202 41 10 7202 49 10 7202 49 50 7202 49 90 Ferro-chromium 100 tonnes (') 21 7202 8000 7202 92 00 Ferro-tungsten, ferro-silico-tungsten and ferro-vanadium 10 tonnes C1) 22 7214 1000 Other bars and rods of iron or non-alloy steel, not further worked than forged 500 tonnes 0) 23 7217 11 10 7217 1199 Wire of iron or non-alloy steel containing by weight less than 0,25 % of carbon, not plated or coated, whether or not polished 500 tonnes (!) 24 7307 19 10 Tube of pipe fittings of malleable cast iron 500 tonnes (*) 25 ex 7310 29 90 Unit metal container (for a nominal capacity of 20 1) 5 000 pieces 0 26 7318 1210 7318 1290 Other threaded wood screws 100 tonnes (') 27 7318 15 81 Other threaded hexagon bolt screws with a tensile strength of less than 800 MPa 100 tonnes &lt; «&gt; 28 7318 16 30 7318 16 50 7318 16 91 7318 1699 Threaded nuts 250 tonnes &lt;l) 29 7601 10 00 7601 20 10 76012090 Unwrought aluminium 400 tonnes (!) 30 7905 0011 Zinc plates, sheets, strip and foil, not surface-worked, of a thickness of less than 5 mm 50 tonnes ( »&gt; 31 8201 10 00 Spades and shovels 5 000 units (') 32 8901 10 90 8901 20 90 8901 3090 8901 90 91 8901 90 99 8902 00 90 Vessels (other than sea-going vessels) 400 ( ») 33 9025 1191 Clinical or veterinary thermometers 50 000 units ( ») No L 252/48 Official Journal of the European Communities 31 . 8 . 92 Annex IX NORTH KOREA 1 2 3 4 5 34 9205 10 00 Brass wind instruments 50 (') 35 9503 30 10 9503 49 10 9503 60 10 9503 90 99 Toys of wood 200 ( ») 36 9503 41 00 9503 49 90 9503 90 37 Toys of textile materials 300 (l) 37 9505 10 10 Articles for Christmas festivities, of glass 20 38 96170011 9617 0019 Vacuum flasks and other vacuum vessels, complete with cases 50 0) (  ) For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. 0 For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40 000, 6403 51 110, 6403 51 190, 6403 51 910, 6403 51990, 6403 59 310, 6403 59 350, 6403 59910, 6403 59 990, 6403 91 110, 6403 91 180, 6403 91910, 6403 91980, 6403 99 310, 6403 99 330, 6403 99 360, 6403 99 910 and 6403 99 980, even if the amount is thereby exceeded. 0 For a trial period, import authorizations will still be granted for commodity code 6912 00 900 even if this amount is thereby exceeded. (c) GREECE For textile products, see section (f) of this Annex (d) SPAIN For textile products, see section (f) of this Annex (e) PORTUGAL 1 ex 8703 15 unitsMotor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 31 . 8 . 92 Official Journal of the European Communities No L 252/49 Annex IX NORTH KOREA (ft TEXTILE PRODUCTS Category Member States Units Quantity 1 2 3 4 1 D F tonnes tonnes 23 11 0) 2 D F tonnes tonnes 22 (?) 3 D F GR tonnes tonnes tonnes 23 &lt;2) 2 4 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 21 106 (3) 5 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 21 58 (3) 6 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 22 99 (3) 7 D F 1 000 pieces 1 000 pieces 56 (3) 8 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 22 98 (3) 9 D F tonnes tonnes 230 0 (2) 12 BNL D F 1 000 pairs 1 000 pairs 1 000 pairs 3 (5) (3) 13 D F 1 000 pieces 1 000 pieces (5) (3) 14 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 40 (5) (3) No L 252/50 Official Journal of the European Communities 31 . 8 . 92 Annex IX NORTH KOREA 1 2 3 4 15 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 10 (5) (3) 16 BNL D F 1 000 pieces ! 000 pieces 1 000 pieces 40 (5) (3&gt; 17 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 20 (5&gt; (?) 18 D F tonnes tonnes (5) 11 (6) 19 D F 1 000 pieces 1 000 pieces (5) (3) 20 D F tonnes tonnes (5) &lt;2) 21 BNL F 1 000 pieces 1 000 pieces 47 (3) 24 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 40 (5) (3) 26 D F 1 000 pieces 1 000 pieces (5) &lt;3) 27 D 1 000 pieces &lt;5) 28 D F 1 000 pieces 1 000 pieces (5) (3) 29 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 44 &lt;s) &lt;3) 31 D F 1 000 pieces 1 000 pieces &lt;s) &lt;3) 36 D F tonnes tonnes (5) (2) 31 . 8 . 92 Official Journal of the European Communities No L 252/51 Annex IX NORTH KOREA 1 2 3 4 37 D F GR tonnes tonnes tonnes (5) (2) 2 39 D F tonnes tonnes (5) (3) ex 59 E tonnes 2,5 C) (*) 61 D tonnes (5) 68 BNL F tonnes tonnes 3 (?) 69 D F 1 000 pieces 1 000 pieces (5) (3) 70 D F 1 000 pieces 1 000 pieces (5) &lt;3) 73 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 40 (5) (3) 74 D F 1 000 pieces 1 000 pieces (s) &lt;3) . 75 D F 1 000 pieces 1 000 pieces (5) (3) 76 BNL D F tonnes tonnes tonnes 6 (5) (3) 77 BNL D F tonnes tonnes tonnes 40 (5) (3&gt; 78 BNL D F tonnes tonnes tonnes 44 (5) (3) 83 BNL D F tonnes tonnes tonnes 5 (5) (3) 31 . 8 . 92No L 252/52 Official Journal of the European Communities Annex IX NORTH KOREA 1 2 3 4 117 D F tonnes tonnes (S) 0 118 D F tonnes tonnes (5) (*&gt; 142 E tonnes o 151 A E tonnes P) 151 B E tonnes 0 161 D tonnes &lt;5) (1) Including categories 2, 3, 9, 20, 36, 37, 117 and 118. (2) See category 1 . (3) See category 18. ( «) Including categories 12, 13, 14, IS, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31, 36, 37, 39, 61 , 69, 70, 73, 74, 75, 76, 77, 78, 83, 117 and 118. (5) See category 9. ( «) Including categories 4, 5, 6, 7, 8, 12, 13, 14, IS, 16, 17, 19, 21 , 24, 26, 28, 29, 31 , 39, 68, 69, 70, 73, 74, 7S, 76, 77, 78 and 83. C) 5702 31 10, S702 31 30, 5702 3190, 57023210, 5702 3290, 57023910, 5702 39 90, 570241 10, 5702 4190, 570242 10, 57024290, 570249 10, 5702 4990, 5702 51 00, 5702 52 00, 5702 59 00, 570291 00, 570292 00, 57029900, 57031010, 5703 10 90, 5703 2011 , 5703 2019, 5703 2091 , S703 20 99, 5703 3011 , 5703 30 19, 5703 30 SI , 5703 30 59, 5703 3091 , 5703 3099, S70390 10, 5703 9090, 5705 00 10, S70S0031 , 5705 0039 and 5705 0090. (*) Including categories 142, 151 A and 151 B. (9) See category ex 59. 31 . 8. 92 Official Journal of the European Communities No L 252/53 ANNEX X Quotas to be opened by Member States for imports from VIETNAM for the period I January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) I 2 3 4 5 (a) BENELUX For textile products, see section (a) of this Annex (b) DENMARK For textile products, see section (ij) of this Annex 1 9401 30 to 9401 80 00 94019090 9403 30 to 9403 60 9403 90 30 9404 Furniture and parts thereof, electric cushions and blankets, quilts, eiderdowns, cushions, sleeping bags, etc. (all non-liberalized goods) 700 2 9603 30 10 Artists' brushes 50 (c) GERMANY 1 2833 22 00 Aluminium sulphate 500 tonnes " ( «) 2 3102 10 10 Urea containing more than 45% by weight of nitrogen on the dry anhydrous product 3 000 tonnes 0) 3 ex 3102 40 10 Calcium ammonium nitrate 3 000 tonnes ( ») 31 . 8. 92No L 252/54 Official Journal of the European Communities Annex X VIETNAM 1 2 3 4 5 4 4202 11 10 42021190 4202 21 00 4202 3100 4202 91 10 4202 91 50 4202 91 90 4202 92 15 4202 92 95 4202 99 10 Travel goods, handbags and similar containers with outer surface of leather, of composition leather or of patent leather, excepting bags and handbags 450 (') 5 420211 10 42021190 4202 21 00 4202 31 00 4202 91 10 4202 91 50 4202 91 90 420292 15 420292 95 4202 99 10 Job processing of travel goods, handbags and similar containers with outer surface of leather, composition leather or patent leather, excepting bags and handbags 125 &lt; »&gt; 6 4203 29 91 4203 29 99 Gloves, mittens and mitts of leather or of composition leather 3 000 pairs 7 4203 29 91 4203 29 99 Job processing of gloves, mittens and mitts of leather or of composi ­ tion leather 5 000 pairs 8 4410 10 10 4410 10 50 Particle board and similar board of wood unworked, not further worked than sanded or surfaced with melamine resin impregnated paper 4 500 m3 0) 9 4411 11 00 44119100 441199 00 Fibreboard of wood or other ligneous material, whether or not bonded with resins or other organic surfaces 0,5 million m2 0) 10 4412 1100 441212 00 4412 19 00 4412 29 10 4412 99 10 Plywood consisting solely of sheets of wood or with a middle layer 6 000 m3 ( ») For textile products, see section (U) ofmis Annex 11 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 500 0 6403 19 00 6403 2000 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 51 99 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 5999 6403 91 11 6403 91 13 31 . 8 . 92 Official Journal of the European Communities No L 252/55 Annex X VIETNAM 2 3 4 5 6403 91 16 6403 91 18 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99 96 6403 99 98 Job processing of footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 250 (2) 6403 19 00 6403 20 00 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 51 99 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 9193 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99 96 6403 99 98 1 11 (cont'd) 12 13 14 15 16 6801 Setts, curbstones and flagstones of natural stone (except slate) 250 tonnes &lt;0 250 tonnes 0 6815 9100 6902 10 00 Articles of stone or other mineral substances containing magnesite dolomite or chromite, not elsewhere specified or included Refactory bricks, blocks, tiles and other similar refactory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr2C&gt;3 6908 90 91 6908 9093 Glazed ceramic nags and paving, hearth or wall tiles 100 &lt;*&gt; Tableware, kitchenware and other household articles of porcelain, china, earthenware and other ceramic materials 50 (3) 691 1 10 00 ex 691 1 #0 00 ex 6912 00 50 6912 00 90 Official Journal of the European Communities 31 . 8 . 92No L 252/56 Annex X VIETNAM 1 2 3 4 5 17 7013 21 11 7013 21 19 7013 29 51 7013 29 59 7013 31 10 7013 3991 7013 91 10 7013 99 10 Glassware, gathered by hand 50 0) 18 7117 19 10 ex 71179000 Imitation jewellery of base metal with parts of glass 50 0) 19 7202 21 10 Ferro-silicon containing by weight more than 55 % but not more than 80 % of silicon 100 tonnes 20 720241 10 720249 10 7202 49 50 72024990 Ferro-chromium 100 tonnes (*&gt; 21 7202 8000 7202 92 00 Ferro-tungsten, ferro-silico-tungsten and ferro-vanadium 10 tonnes (') 22 7214 1000 Other bars and rods of iron or non-alloy steel, not further worked than forged 500 tonnes C1) 23 7217 11 10 7217 1199 Wire of iron or non-alloy steel containing by weight less than 0,25 % of carbon, not plated or coated, whether or not polished 500 tonnes 0) 24 7307 19 10 Tube of pipe fittings of malleable cast iron 500 tonnes ( ») 25 ex 7310 29 90 Unit metal container (for a nominal capacity of 20 1) 5 000 pieces 0) 26 7318 12 10 7318 1290 Other threaded wood screws 100 tonnes ( ») 27 7318 15 81 Other threaded hexagon bolt screws with a tensile strength of less than 800 MPa 100 tonnes (0 28 7318 1630 7318 16 50 7318 1691 7318 16 99 Threaded nuts 250 tonnes 0 29 7601 10 00 7601 20 10 7601 20 90 Unwrought aluminium (other than primary aluminium) 400 tonnes' (') 31 . 8 . 92 Official Journal of the European Communities No L 252/57 Annex X VIETNAM 1 2 3 4 5 30 7905 0011 Zinc plates, sheets, strip and foil, not surface-worked, of a thickness of less than 5 mm 50 tonnes &lt; ») 31 8201 1000 Spades and shovels 5 000 units 0) 32 8901 10 90 89012090 8901 3090 89019091 89019099 8902 00 90 Vessels (other than sea-going vessels) 400 ( ») 33 9025 1191 Clinical or veterinary thermometers 50 000 units (l) 34 9205 10 00 Brass wind instruments 50 (0 35 9503 30 10 9503 49 10 9503 60 10 9503 90 99 Toys of wood 200 (! ) 36 9503 41 00 9503 49 90 9503 90 37 Toys of textile materials 300 ( l) 37 9505 10 10 Articles for Christmas festivities, of glass 20 38 9617 0011 9617 00 19 Vacuum flasks and other vacuum vessels, complete with cases 50 &lt; ») (0 For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. (3) For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40000, 6403 SI 110, 6403 SI 190, 6403 51 910, 6403 51 990, 6403 59 310, 6403 59 350, 6403 59 910, 6403 S9990, 640391 110, 6403 91 1 »), 6403 91910, 6403 91980, 6403 99 310, 6403 99 330, 6403 99 360, 6403 99 910 and 6403 99 980, even if the amount is thereby exceeded. (3) For a trial period, import authorizations will still be granted for commodity code 6912 00 900 even if this amount is thereby exceeded. (d) SPAIN For textile products, see section (g) of this Annex No L 252/58 Official Journal of the European Communities 31 . 8 . 92 Annex X VIETNAM 1 2 3 4 5 (e) FRANCE For textile products, see section (y) of this Annex (0 ITALY 1 Agricultural produce 352,90701 90 51 0701 90 59 0710 1000 0712 1000 0803 00 10 0803 0090 2 Chemicals or pharmaceutical products 352,92815 1100 2815 12 00 2818 2000 2818 3000 2819 10 00 28241000 28249000 2827 10 00 ex 2827 39 00 2833 22 00 2833 23 00 2833 30 10 28403000 2841 20 00 28414000 28444000 2847 2849 90 90 ex 2901 21 00 ex 2901 29 90 ex 29029090 ex 2903 1100 2903 12 00 2903 14 00 2903 15 00 2903 16 00 2903 19 00 2903 30 10 2903 30 39 2903 40 2903 61 00 2903 62 00 2903 69 00 ex 290410 00 29049010 ex 2905 12 00 2905 14 10 ex 2905 1490 2905 22 10 2905 22 90 2905 5030 2905 5090 ex 2907 22 90 2907 23 10 2907 23 90 2907 29 90 29121100 2912 12 00 2912 50 00 2912 60 00 29141100 31 . 8. 92 Official Journal of the European Communities No L 252/59 Annex X VIETNAM 1 2 3 4 5 2 (cont'd) 2917 14 00 2917 33 00 ex 2917 34 10 2917 35 00 ex 2917 39 90 2918 13 00 2918 1400 2918 29 30 2918 29 90 2918 3000 2921 1200 2921 1930 2921 21 00 2921 22 00 2921 30 10 2922 12 00 ex 2922 19 00 2922 49 10 292249 30 ex 2922 49 90 ex 2922 50 00 2929 10 00 ex 2931 00 90 2932 1100 2933 11 10 2933 1190 ex 2933 40 90 2933 61 00 2933 79 00 2933 90 50 2933 90 60 2933 90 70 2934 20 50 2934 90 40 2934 90 50 2934 90 60 293490 70 2934 90 80 ex 2934 90 90 2936 26 00 3003 10 00 3003 20 00 3003 40 00 3003 90 10 3003 90 90 3006 4000 3006 6090 3102 10 10 3102 1091 3102 10 99 3102 21 00 3102 29 10 3102 29 90 3102 30 10 3102 30 90 3102 40 10 3102 40 90 3102 7000 3102 90 00 3105 (except 31051010 3105 3090 3105 4090) 3206 10 90 3206 41 00 3206 43 00 3206 49 10 ex 3206 49 90 3206 50 00 3403 19 10 ex 3407 3602 3603 00 10 31 . 8. 92No L 252/60 Official Journal of the European Communities Annex X VIETNAM 1 2 3 4 5 2 (cont'd) 3603 00 90 3604 3606 3701 20 00 3702 3703 (except 3703 9010) 3704 00 90 3801 20 10 3801 30 00 ex 380190 00 3803 00 90 3805 90 00 3808 10 00 3808 20 10 3808 20 90 3808 30 30 ex 3808 3090 3808 40 00 3808 9000 38099100 ex 3809 99 00 3811 11 10 3811 1190 3811 1900 38112100 3811 29 00 381190 00 3812 2000 3812 3020 3812 30 80 3815 3816 3818 0010 3818 0090 3819 3822 3823 10 00 3823 20 00 3823 40 00 3823 50 10 3823 50 90 3823 60 1 1 3823 60 19 3823 6091 3823 6099 3823 90 10 3823 90 20 3823 9040 3823 90 50 3823 90 60 3823 90 81 3823 90 83 3823 90 85 3823 90 87 3823 90 91 3823 90 93 3823 90 95 3823 90 96 3823 9097 3823 90 98 For textile products, see section (U) of this Annex 3 196,16911 10 00 691190 00 Tableware, kitchenware, other household articles and toilet articles, of porcelain 31 . 8 . 92 Official Journal of the European Communities No L 252/61 Annex X VIETNAM 1 2 3 4 5 (g) PORTUGAL 1 ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type IS units (h) UNITED KINGDOM For textile products, see section (ij) of this Annex 1 6911 1000 691190 00 69120010 6912 00 30 691200 50 6912 0090 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit porcelain and parian) Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery 36,2 6913 10 00 6913 90 10 6913 90 91 6913 9093 6913 90 99 Statuettes and other ornamental articles; articles of furniture No L 252/62 Official Journal of the European Communities 31 . 8. 92 Annex X VIETNAM (ij) TEXTILE PRODUCTS Category Member States Units Quantity 1 2 3 4 1 BNL D F tonnes tonnes tonnes 3,6 32 1,1 2 BNL D F tonnes tonnes tonnes 32 ( ») 32 1,1 3 BNL D F tonnes tonnes tonnes 320 32 1,1 4 BNL DK D F IRL ! 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 38 20 138 21 20 5 BNL D F i 000 pieces 1 000 pieces 1 000 pieces 22 81 11 6 BNL DK D F IRL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 54 20 85 21 20 7 BNL DK D F I 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 43 10 84 21 37(2) 8 BNL DK D F I 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 68 42 2 846 72 22 9 DK D F tonnes tonnes tonnes 6(3) 305 ( «) 27(5) 31 . 8 . 92 Official Journal of the European Communities No L 252/63 Annex X VIETNAM 1 2 3 4 10 F I 1 000 pairs 1 000 pairs (6) 16C) 12 BNL D F I 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 498 (*) ( «) O 13 D F 1 000 pieces 1 000 pieces &lt; ¢&gt; (6&gt; 14 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 11 (8&gt; ( «) 15 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 5,3 (*) (&lt;) 16 D F 1 000 pieces 1 000 pieces O (6) 17 BNL D F 1 000 pieces 1 000 pieces 1 000 pieces 5,3 P) ' (6) 18 BNL D F tonnes tonnes tonnes 16 &lt;") 85 (!&lt;&gt;) 19 D 1 000 pieces &lt;*) 20 DK D F UK tonnes tonnes tonnes tonnes (?) (*) (*) 7(H) 21 BNL F IRL 1 000 pieces 1 000 pieces 1 000 pieces 32 (6) 20 22 DK UK tonnes tonnes 100(12) (13) 23 DK UK tonnes tonnes ( 14) ( 13) No L 252/64 Official Journal of the European Communities 31 . 8 . 92 Annex X VIETNAM 1 2 3 4 24 BNL 1 000 pieces 32 D 1 000 pieces (*) F 1 000 pieces (6) 26 BNL 1 000 pieces 8,5 D 1 000 pieces CO F 1 000 pieces (6) 27 BNL 1 000 pieces 4,24 D 1 000 pieces ( ») F 1 000 pieces (6) 28 BNL 1 000 pieces 5,3 D 1 000 pieces C8) F 1 000 pieces (6) 29 BNL 1 000 pieces 8 DK 1 000 pieces 1,1 D 1 000 pieces (*) F 1 000 pieces (6) 31 D 1 000 pieces (*) F 1 000 pieces 20 34 UK tonnes (13) 35 BNL tonnes 5,3 UK tonnes (13) 36 D tonnes P) UK tonnes (13&gt; 37 D tonnes C8) 38 B DK tonnes 6,4 ( ») 39 DK tonnes (16) D tonnes (*) F tonnes (*) UK tonnes ( 13) 40 DK tonnes ( 16) UK tonnes (13) 59 F tonnes 11 (17) ex 59 E tonnes 2,5 (&gt;*)('*) 31 . 8 . 92 Official Journal of the European Communities No L 252/65 Annex X VIETNAM 1 2 3 4 61 D tonnes (*) 65 F tonnes 1,6 68 BNL tonnes 38 I F tonnes (6) 69 D 1 000 pieces (*) I F 1 000 pieces (6) 70 D 1 000 pieces &lt;*) I F 1 000 pieces (6) 72 F 1 000 pieces &lt;6) 73 BNL 1 000 pieces 11 D 1 000 pieces &lt;*) 1 F 1 000 pieces (6) 74 D 1 000 pieces (*) I F 1 000 pieces (6) 75 D 1 000 pieces &lt; «) I F 1 000 pieces &lt;6) 76 BNL tonnes 5 D tonnes (*) I F tonnes (6) 77 D tonnes (*) 78 BNL tonnes 5,3 D tonnes C8) I F tonnes (6) 83 D tonnes P) I F tonnes &lt;6) 117 D tonnes P) 118 DK tonnes (.6) D tonnes 00 I F tonnes &lt;*) 120 DK tonnes (* «) Official Journal of the European Communities 31 . 8 . 92No L 252/66 Annex X VIETNAM 1 2 3 4 142 ES tonnes (2 °) ex 142 F tonnes (21 ) 151 A E tonnes (2 °) F tonnes (21 ) 151 B E tonnes (2 °) I F tonnes (21) 161 D tonnes (*) Outward processing traffic 4 I 1 000 pieces 10 5 I 1 000 pieces 10 6 I 1 000 pieces 10 7 I 1 000 pieces 20 8 F 1 000 pieces 371 I I 1 000 pieces 10 12 1 1 000 pairs 60 13 F 1 000 pieces 20 I I 1 000 pieces 20 21 BNL 1 000 pieces 10 I I 1 000 pieces 20 24 I 1 000 pieces 20 31 F 1 000 pieces 138 72 F 1 000 pieces 10 73 I 1 000 pieces 20 76 I tonnes 24 ( 1 ) Sub-quotas may be established for categories 2 (a) and 3 (a). (2) For imports of women's folkloric articles only. (3) Including category 20. 31 . 8. 92 Official Journal of the European Communities No L 252/67 ( «) Including categories 12, 13, 14, 15, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31 , 36, 37, 39, 61 , 69, 70, 73, 74, 75, 76, 77,78,83, 117 and 118. (s) Including categories 20, 39 and 1 18 . (6) See category 18. (7) Including category 12. (") See category 9. C) See category 10. "&gt;) Including categories 10, 12, 13, 14, 15, 16, 17, 21 , 24, 26, 27, 28, 29, 68, 69, 70, 72, 73, 74, 75, 76, 78 and 83. n) Including categories 22, 23, 34, 35, 36, 39 and 40. 12) Including category 23. I3&gt; See category 20. 14) See category 22. 15) Including categories 39, 40, 118 and 120. 16) See category 38 B. 1?) Including categories ex 142 (ex 5702 39 90, ex 5702 49 90, ex 5702 59 00 and ex 5702 99 00), 151 A and 151 B. (18) 5702 31 10, 57023130, 57023190, 5702 3210, 57023290, 57023910, 5702 3990, 570241 10, 57024190, 57024210, 570242 90, 57024910, 570249 90, 5702 5100, 5702 52 00, 5702 59 00, 5702 9100, 570292 00, 570299 00, 57031010, 57031090, 5703 2011 , 5703 2019, 5703 2091, 5703 2099, 5703 3011 , 5703 3019, 5703 30 51 , 5703 30 59, 5703 3091 , 5703 3099, 5703 9010, 5703 9090, 5705 0010, 5705 00 31 , 5705 0039 and 57050090. (19) Including categories 142, 151 A and 151 B. (20) See category ex 59. (21) See category 59. No L 252/68 Official Journal of the European Communities 31 . 8 . 92 ANNEX XI Quotas to be opened by Member States for imports from MONGOLIA for the period 1 January to 31 December 1992 NB : The combined nomenclature codes in column 2 of the lists are meant only to serve as a guide. No CN code Description Quantity Value (ECU 1 000) 1 2 3 4 5 (a) GERMANY 1 2833 2200 Aluminium sulphate 500 tonnes (!) 2 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 3 000 tonnes ( ») 3 ex 31024010 Calcium ammonium nitrate 3 000 tonnes ( »&gt; 4 4202 11 10 4202 1190 4202 21 00 4202 3100 4202 91 10 42029150 42029190 42029215 42029295 42029910 Travel goods, handbags and similar containers with outer surface of leather, of composition leather or of patent leather, excepting bags and handbags 125 (') 5 420211 10 42021190 4202 21 00 4202 31 00 4202 91 10 420291 50 4202 9190 4202 9215 4202 92 95 4202 99 10 Job processing of travel goods, handbags and similar containers with outer surface of leather, composition leather or patent leather, excepting bags and handbags 125 (!) 6 4203 29 91 4203 29 99 Gloves, mittens and mitts of leather or of composition leather 3 000 pairs 7 4203 29 91 4203 29 99 Job processing of gloves, mittens and mitts of leather or of composi ­ tion leather 5 000 pairs 31 . 8 . 92 Official Journal of the European Communities No L 252/69 Annex XI MONGOLIA 3 4 5 Particle board and similar board of wood unworked, not further worked than sanded or surfaced with melamine resin impregnated paper 4 500 m3 0) 0,5 million ni^ 0) Fibreboard of wood or other ligneous material, whether or not bonded with resins or other organic surfaces Plywood consisting solely of sheets of wood or with a middle layer 2 000 m3 (*) For textile products, see section (d) of this Annex Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 250 (2) 1 2 8 4410 10 10 441010 50 9 4411 11 00 44119100 441199 00 10 4412 1100 4412 12 00 441219 00 4412 29 10 4412 99 10 11 6403 19 00 6403 20 00 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 51 99 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99 96 6403 99 98 12 6403 19 00 6403 20 00 6403 40 00 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 5199 6403 59 31 6403 59 35 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 93 Job processing of footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 250 (2) No L 252/70 Official Journal of the European Communities 31 . 8. 92 Annex XI MONGOLIA 1 2 3 4 5 12 (cont'd) 6403 91 96 6403 91 98 6403 99 31 6403 99 33 6403 99 36 6403 99 91 6403 99 93 6403 99 96 6403 99 98 13 6801 Setts, curbstones and flagstones of natural stone (except slate) 250 tonnes ( »&gt; 14 6815 9100 6902 1000 Articles of stone or other mineral substances containing magnesite, dolomite or chromite, not elsewhere specified or included Refactory bricks, blocks, tiles and other similar refactory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr203 250 tonnes ( ») 15 690190 91 6908 9093 Glazed ceramic flags and paving, hearth or wall tiles 100 0) 16 6911 10 00 ex 69119000 ex 6912 00 50 6912 0090 Tableware, kitchenware and other household articles of porcelain, china, earthenware and other ceramic materials 50 &lt;3) 17 7013 21 11 7013 21 19 7013 29 51 7013 29 59 7013 31 10 7013 39 91 7013 91 10 7013 99 10 Glassware, gathered by hand 50 &lt; »&gt; 18 7117 19 10 ex 71179000 Imitation jewellery of base metal with parts of glass 50 ( !) 19 7202 21 10 Ferro-silicon containing by weight more than 55 % but not more than 80 % of silicon 100 tonnes 20 7202 41 10 7202 49 10 7202 49 50 7202 49 90 Ferro-chromium 100 tonnes (') 21 7202 80 00 7202 92 00 Ferro-tungsten, ferro-silico-tungsten and ferro-vanadium 10 tonnes (') 22 7214 10 00 Other bars and rods of iron or non-alloy steel, not further worked than forged 500 tonnes (') 31 . 8 . 92 Official Journal of the European Communities No L 252/71 Annex XI MONGOLIA 1 2 3 4 5 23 7217 11 10 7217 1199 Wire of iron or non-alloy steel containing by weight less than 0,25 % of carbon, not plated or coated, whether or not polished 500 tonnes ( ») 24 7307 19 10 Tube of pipe fittings of malleable cast iron 500 tonnes (') 25 ex 7310 29 90 Unit metal container (for a nominal capacity of 20 1) 5 000 pieces 0) 26 7318 12 10 7318 12 90 Other threaded wood screws 100 tonnes (l) 27 7318 15 81 Other threaded hexagon bolt screws with a tensile strength of less than 800 MPa 100 tonnes ( ») 28 7318 16 30 7318 16 50 7318 1691 7318 16 99 Threaded nuts 250 tonnes 0) 29 7601 10 00 7601 20 10 7601 2090 Unwrought aluminium 400 tonnes (l) 30 7905 0011 Zinc plates, sheets, strip and foil, not surface-worked, of a thickness of less than 5 mm 50 tonnes ( ») 31 8201 10 00 Spades and shovels 5 000 units 0) 32 8901 1090 8901 2090 8901 3090 89019091 890190 99 8902 00 90 Vessels (other than sea-going vessels) 400 (&gt;) 33 9025 1191 Clinical or veterinary thermometers 50 000 units ( ») 34 9205 10 00 Brass wind instruments 50 (') 35 9503 30 10 9503 49 10 9503 60 10 9503 9099 Toys of wood 200 ( ! ) No L 252/72 Official Journal of the European Communities 31 . 8 . 92 Annex XI MONGOLIA 1 2 3 4 5 36 9503 41 00 9503 4990 9503 9037 Toys of textile materials 300 0) 37 9505 10 10 Articles for Christmas festivities, of glass 20 38 9617 0011 9617 00 19 Vacuum flasks and other vacuum vessels, complete with cases 50 (*) (&gt;) For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. (2) For a trial period, import authorizations will be granted for commodity codes 6403 19 000 « 6403 20000, 6403 40 000, 6403 51 110, 6403 51 190, 6403 51 910, 6403 51990, 6403 59 310, 6403 59350, 6403 59910, 6403 59990, 6403 91 110, 640391 180, 6403 91910, 6403 91980, 6403 99 310, 6403 99 330, 6403 99 360, 6403 99 910 and 6403 99 980, even if the amount is thereby exceeded. (3) For a trial period, import authorizations will still be granted for commodity code 6912 00 90 even if this amount is thereby exceeded. (b) SPAIN For textile products, see section (d) of this Annex (c) PORTUGAL 1 ex 8703 IS unitsMotor cars and other motor vehicles principally designed for the transport of persons (other than those of CN code 8702), including station wagons and racing cars, but excluding all-terrain vehicles of the jeep type 31 . 8 . 92 Official Journal of the European Communities No L 252/73 Annex XI MONGOLIA (d) TEXTILE PRODUCTS Category Member States Units Quantity 1 2 3 4 1 D tonnes 23,3 F tonnes 5 2 D tonnes 23,3 \ F tonnes 5 3 D tonnes 23,3 F tonnes 5 4 D 1 000 pieces 106 F 1 000 pieces 10 5 BNL 1 000 pieces 27 ( ») D 1 000 pieces 58,3 0) F 1 000 pieces 10(0 6 D 1 000 pieces 63 F 1 000 pieces 10 7 D 1 000 pieces 56 F 1 000 pieces 10 8 D 1 000 pieces 65 F 1 000 pieces 25 9 D tonnes 230 (2) F tonnes 25(3) 10 F 1 000 pairs 15 12 D 1 000 pairs (4) F 1 000 pairs 15 13 D F 1 000 pieces 1 000 pieces (4) 5 14 D 1 000 pieces (4) F 1 000 pieces 5 15 D 1 000 pieces (4) F 1 000 pieces 5 No L 252/74 Official Journal of the European Communities 31 . 8 . 92 Annex XI MONGOLIA 1 2 3 4 16 D 1 000 pieces (4) F 1 000 pieces 5 17 D 1 000 pieces (4) F 1 000 pieces 5 18 D tonnes (4) F tonnes (4) 19 D 1 000 pieces (4) 20 D tonnes (4) F tonnes (4) 24 D 1 000 pieces (4) 26 D 1 000 pieces (4) 27 D 1 000 pieces (4) 28 D 1 000 pieces (4) 29 D 1 000 pieces (4) 31 D 1 000 pieces (4) 36 D tonnes (4) 37 D tonnes (4) 39 D tonnes (4) ex 59 E tonnes 2,5(5) (6) 61 D tonnes &lt;4) F tonnes (4) 66 F tonnes 2 69 D 1 000 pieces (4) 70 D 1 000 pieces (4) 73 D 1 000 pieces (4) 74 D 1 000 pieces (4) 31 . 8 . 92 Official Journal of the European Communities No L 252/75 Annex XI MONGOLIA 1 2 3 4 75 D 1 000 pieces (4) 76 D tonnes (4) F tonnes (4) 77 D tonnes (4) 78 D tonnes (4) 83 D tonnes (4) 117 D tonnes (4) 118 D tonnes (4) 141 F tonnes (4) 142 E tonnes (7) F tonnes (4) 151 A E tonnes o 151 B E tonnes (7) 161 D tonnes (4) (') Only 10 % of these quantities may be used for importing cashmere or other fine animal-hair products falling within CN codes 61 10 10 10, 61 10 10 39 and 61 10 10 99. 0 Including categories 12, 13 , 14, 15, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31 , 36, 37, 39, 61 , 69, 70, 73 , 74, 75, 76, 77, 78, 83, 117 and 118 . (3) Including categories 18 , 20, 61 , 76, 141 and 142 . (4) See category 9. (5) 5702 31 10, 5702 3130, 5702 31 90, 5702 32 10, 5702 32 90, 5702 39 10, 5702 39 90, 5702 41 10, 5702 4190, 5702 42 10, 5702 42 90, 5702 49 10, 5702 49 90, 5702 51 00, 5702 52 00, 5702 59 00, 5702 9100, 5702 92 00, 5702 99 00, 5703 10 10, 5703 10 90, 5703 20 1 1 , 5703 20 19, 5703 20 91 , 5703 20 99, 5703 30 1 1 , 5703 30 19, 5703 30 51 , 5703 30 59, 5703 30 91 , 5703 30 99, 5703 90 10, 5703 90 90, 5705 00 10, 5705 00 31 , 5705 00 39 and 5705 00 90 . (6) Including categories 142, 151 A and 151 B. (7) See category ex 59.